United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-2467
                        ___________________________

                                  Jerry Champion,

                       lllllllllllllllllllll Plaintiff - Appellant,

                                           v.

  Lakeisha Akins, Originally Sued As Keisha Akin; Danny Burl, Warden, East
Arkansas Regional Unit, ADC; Todd Ball, Warden, East Arkansas Regional Unit, ADC,

                     lllllllllllllllllllll Defendants - Appellees.
                                      ____________

                     Appeal from United States District Court
                   for the Eastern District of Arkansas - Helena
                                  ____________

                          Submitted: December 26, 2012
                            Filed: February 25, 2013
                                 [Unpublished]
                                 ____________

Before LOKEN, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

      Arkansas inmate Jerry Champion brought a 42 U.S.C. § 1983 action claiming
defendant prison personnel knew of but disregarded his medically prescribed diet in
violation of his Eighth Amendment rights. The district court1 granted defendants’
summary judgment motions and denied Champion’s. He appeals.

       Champion argues that defendant Officer Akins knew of Champion’s prescribed
diet and then deliberate disregarded it. The undisputed evidence showed that Warden
Burl’s investigation into Champion’s grievance revealed that the kitchen staff
mistakenly had omitted Champion from the roster of diet-meal recipients. At most,
therefore, the evidence might show that Akins was negligent in failing to recognize
or accommodate Champion’s diet despite the failure of the kitchen staff to include
Champion on the roster used by Akin. A showing of negligence is insufficient to
establish liability under the Eighth Amendment. See Farmer v. Brennan, 511 U.S.
825, 835, 837 (1994).

      Champion did not exhaust his administrative remedies as to defendants Warden
Burl and Warden Ball. While he addressed them as readers in his grievances about
Akins, he did not state in any exhausted grievance how Burl and Ball were involved
in the grieved incidents, as required by the Arkansas Department of Correction
grievance policy. See 42 U.S.C. § 1997e(a) (prisoner must exhaust administrative
remedies before bringing suit under federal law); Jones v. Bock, 549 U.S. 199, 218
(2007) (“The level of detail necessary in a grievance to comply with the grievance
procedures will vary from system to system and claim to claim, but it is the prison’s
requirements . . . that define the boundaries of proper exhaustion.”).

     Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.
We deny Champion’s pending motions.

                       _____________________________


      1
        The Honorable James M. Moody, United States District Court for the Eastern
District of Arkansas, as to two of the motions adopting the report and
recommendations of the Honorable J. Thomas Ray, United States Magistrate Judge
for the Eastern District of Arkansas.
                                      -2-